Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 03, 2020

The Court of Appeals hereby passes the following order:

A20A0332. WINDWARD COMMUNITY SERVICES ASSOCIATION, INC. et
    al. v. GRAHAM.

      We granted appellants’ application for an interlocutory appeal from the trial
court’s order granting (inter alia) a motion in limine and denying a motion for
sanctions, and the appeal was docketed on September 4, 2019. Having reviewed the
record and the relevant law, we now DISMISS this appeal as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/03/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.